Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/566041 has claims 1-9 pending.

Priority /Filing Date
This application is a divisional of U.S. Application 15/526,846, filed 4 May 15, 2017, which is a 371 of international Application PCT/US2015/060863 filed November 16, 2015 which claims the priority under 35 USC 119, of U.S. Provisional Application 62/079,681, filed on November 14, 2014.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated September 10, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Claims are analyzed based on the streamline approach according to latest USPTO guideline 2019 PEG below:
Claim 1: 
Step 1: Statutory Category: Yes- A method.
Step 2A Prong 1: Yes- Groupings of Abstract idea (Judicial Exception).
The claim recites abstract idea (Judicial Exception) because the following limitations of claim 1 recites relationships and concepts that could be performed in human mind and therefore falls into the Mental process grouping of the Step 2A Prong 1 abstract idea groupings as below:
receiving a first set of particles into a first queue, said first set of particles being a proper subset of a second set of particles, wherein said second set of second particles comprises all particles that are to be passed into an array of pairwise-point-interaction-modules during a current time period, and prior to having received all particles from said second set, allowing said particles from said first set to pass from said first queue into said array (Mental Process- “receiving a first set of particles ….. said particles from said first set to pass from said first queue into said array” is an evaluation that could be performed in human mind and/or with simple pen and paper);
Step 2A Prong 2: No- Integrates Judicial Exception into practical application.
array of pairwise-point-interaction- modules” is recited at a high-level of generality (i.e., as a generic processor and memory) performing a generic computer function of evaluating a relationship of the claim limitations such that it amounts no more than to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: No- Significantly more.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “array of pairwise-point-interaction- modules” to perform the determining  step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent Claims 2-6 depends on Claim 1 and the limitations represented by these claims represent limitation that could be done in human mind (or with pen or paper)  and falls into the Mental process grouping of the Step 2A Prong 1 abstract idea and consequently these claims  are not patent eligible.
Dependent Claims 7-9 depends on Claim 1 and the limitations represented by these claims represent limitations that represents high-level of generality (i.e., as a generic processor and memory) performing a generic computer function of evaluating a relationship of the claim 
Therefore, Claim 1-9 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over Bowers et al. hereafter Bowers (US 2008/0243452 A1), in view of Shaw et al. hereafter Shaw (“Anton, a Special-Purpose Machine for Molecular Dynamics Simulation”, ACM, 2007, pp 1-12).

Regarding Claim 1, Bowers disclose a method for managing flow of particles into an array of(Bowers: [0458]- [0469], Figures 41, 42 and 43; [0459]: In the first phase (indicated by the circled numeral 1 in the figure), data for a first set of points, such as particles in the "tower" region for the NT method, are received over an input 4110 and stored in a memory 4130 of the PPIM;  [0461]: Referring to FIG. 42, the midrange subsystem implements a degree of parallelism by replicating the PPIM 4100 illustrated in FIG. 41 so that each PPIM performs only a subset of the required computations. In general, during the first phase, each PPIM receives only a portion of the first set of particle data, and in the second phase receives all the data in the second set; Also see [0462]: an array PPIMs 4100, … each row has eight PPIMs and there are four rows; [0465]: Considering the multiple rows of PPIMs, the data for the first set of particles is partitioned as it is read in so that each row has a separate portion of the first set; [0466]: This results in each row of PPIMs producing a force for each particle in the second set, and these forces must be accumulated across the rows. This accumulation is performed by the accumulation units 4220; [0467]: During the third phase, the accumulation units 4220 concatenate the force data for the particles in the first set, so that at the output of the last accumulation unit 4220, the forces for the particles in the first set exit in the same order as the particle data was passed to the array in the first phase; [0344]: In approaches that involve identifying pairs of particles that are to be interacted, computation can be arranged such that the interaction computations are performed at the time that he pairs of particles are identified (i.e. current time period); [0455]: The flexible subsystem 3912 is the "choreographer" of each simulation time-step)
Although Bowers discloses array of particle-particle interaction module (PPIM) (Bowers: [0462]), it doesnot explicitly discloses an array of pairwise-point-interaction-modules.
  	Shaw discloses an array of pairwise-point-interaction-modules (Shaw: section 4.1, page 6-7, Figure 3, Figure 4: The HTIS comprises an array of 32 Pairwise Point Interaction Modules (PPIMs) and an embedded control processor to coordinate the distribution of particle pairs to the PPIM array-Note the stream of particles flowing through each row of the array(i.e. queue of particles)-Also note that the HTIS streams plate particles past stored tower particles, it is simple to scale the PPIM array to any number of PPIMs).
Bowers and Shaw are analogous art because they are from the same field of endeavor. They both relate to molecular dynamics (MD) simulations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above particle interaction methodology, as taught by Bowers, and incorporating the array of pairwise-point-interaction-modules as taught by Shaw.
One of ordinary skill in the art would have been motivated to do this modification in order to use both novel parallel algorithms and special-purpose logic to dramatically accelerate those calculations that dominate the time required for a typical MD simulation, as suggested by Shaw (Shaw: abstract).

Regarding Claim 2, the combinations of Bowers and Shaw discloses the method of claim 1, further comprising continuing to load particles from said first set into said array as additional particles from said second set are received into said first queue (Bowers: [0458]- [0469], Figures 41, 42 and 43).

Regarding Claim 3, the combinations of Bowers and Shaw discloses the method of claim 1, further comprising receiving a third set of particles into a second queue, wherein said third set of particles comprises all particles that are to only be loaded into said array during said current time period, and wherein allowing said particles from said first set to pass from said first (Bowers: [0458]- [0469], Figures 41, 42 and 43).

Regarding Claim 4, the combinations of Bowers and Shaw discloses the method of claim 1, further comprising receiving a third set of particles into second and third queues, wherein said third set of particles comprises all particles that are to be loaded into said array during said current time period, and wherein allowing said particles from said first set to pass from said first queue into said array occurs only after all particles from said third set have been loaded into said array (Bowers: [0458]- [0469], Figures 41, 42 and 43).

Regarding Claim 5, the combinations of Bowers and Shaw discloses the method of claim 1, further comprising receiving a fourth set of particles into a third queue, wherein said fourth set of particles is to be both loaded and streamed into said array, wherein streaming of particles from said fourth set commences only after completion of loading of particles from said fourth set (Bowers: [0458]- [0469], Figures 41, 42 and 43).

Regarding Claim 6, the combinations of Bowers and Shaw discloses the method of claim 1, wherein said first queue is a logical queue (Bowers: ]0246], [0289]), wherein said method further comprises selecting said first and second set of particles from a plurality of selected physical queues (Bowers: [0458]- [0469], Figures 41, 42 and 43).

Regarding Claim 7, the combinations of Bowers and Shaw discloses a non-transitory and tangible computer-readable medium having encoded thereon software that, when executed 1 (Bowers: [0102], [0167], [0487]).

Regarding Claim 8, the combinations of Bowers and Shaw discloses an apparatus comprising a computer system configured to execute the method of claim 1 (Bowers: [0070], [0103], [0487]).

Regarding Claim 9, the combinations of Bowers and Shaw discloses an apparatus comprising a molecular dynamics simulator configured to execute the method of claim 1 (Bowers: [0089], [0216], [0345]).

Examination Considerations
6. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
7. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). 
8.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larson et al. (“High-Throughput Pairwise Point Interactions in Anton, a Specialized Machine for Molecular Dynamics Simulation”, IEEE, 2008, pp 331-342) presents a massively parallel special-purpose supercomputer designed to accelerate molecular dynamics (MD) simulations that involves the calculation of pairwise interactions between particles and/or gridpoints separated by no more than some specified cutoff radius.
Bowers et al. (“Scalable Algorithms for Molecular Dynamics Simulations on Commodity Clusters”, IEEE, 2006, pp 1-13) present several new algorithms and 
    Bowers et. al. (“Overview of neutral territory methods for the parallel evaluation of pairwise particle interactions”, IOP Publishing Ltd, 2005, pp 300-304) teaches an overview of different methods of Particle simulations require evaluation of the interactions between all pairs of particles separated by less than some fixed interaction radius and show that they represent special cases of a more general class of methods. It also describe other methods in this class that can confer advantages over any previously described method in terms of communication bandwidth and latency.

10.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127